
	

116 S2027 IS: To amend title 38, United States Code, to expand the scope of the Advisory Committee on Minority Veterans, and for other purposes.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2027
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Ms. Duckworth (for herself, Mr. Wyden, Ms. Baldwin, Mr. Markey, Mrs. Gillibrand, Mr. Durbin, Mr. Kaine, Mr. Sanders, Mrs. Shaheen, Ms. Hirono, Ms. Harris, Mr. Blumenthal, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the scope of the  Advisory Committee on Minority
			 Veterans, and
			 for other purposes.
	
	
 1.Expansion of scope of Advisory Committee on Minority VeteransSection 544(d) of title 38, United States Code, is amended— (1)in paragraph (4), by striking ; or and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new paragraph:
				
 (4)lesbian, gay, bisexual, or transgender..  